                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                         Plaintiff,                            8:18CR314

        vs.
                                               PRELIMINARY ORDER OF FORFEITURE
 DAEWOO ROBERTSON,

                         Defendant.


       This matter is before the Court on the United States of America=s Motion for

Preliminary Order of Forfeiture, ECF No. 83. The Court has reviewed the record in this

case finds as follows:

       1.     Defendant has entered pleas of guilty to Counts One, Two and Three of the

Superseding Indictment and has admitted the allegations contained in the Forfeiture

Allegation of the Superseding Indictment.

       2.     By virtue of said pleas of guilty and admissions, defendant forfeited his

interest in the Glock 23 .40 caliber firearm, SN:KDT948 and one magazine with 12 rounds

of .40 caliber ammunition (“the Property”).

       3.     The United States is entitled to possession of the Property. 21 U.S.C. ' 853.

       4.     The Motion for Preliminary Order of Forfeiture should be granted.

       IT IS ORDERED:

       A.      The Motion for Preliminary Order of Forfeiture, ECF No. 83, is granted.

       B.      Based upon defendant=s pleas of guilty and admission to the Forfeiture

Allegation of the Indictment, the United States is hereby authorized to seize the Property.
       C.      Defendant’s interest in the Property is hereby forfeited to the United States

for disposition in accordance with the law, subject to the provisions of 21 U.S.C.

§ 853(n)(1).

       D.      The United States shall hold the Property in its secure custody and control.

       E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov. The United States may also, to the extent

practicable, provide direct written notice to any person known to have an interest in the

Property.

       F. Pursuant to 21 U.S.C. § 853(n)(2), notice shall provide that any person, other

than defendant, having or claiming a legal interest in any of the Property must file a

petition with this Court within thirty days of the final publication of notice or of receipt of

actual notice, whichever is earlier.

       G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under

penalty of perjury and set forth the nature and extent of the petitioner=s right, title or

interest in the Properties and any additional facts supporting the petitioner=s claim and

the relief sought.

       H. Upon adjudication of all third-party interests, this Court will enter a Final Order

of Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.



       Dated this 18th day of July 2019.

                                                   BY THE COURT:

                                                   s/Laurie Smith Camp
                                                   Senior United States District Judge

                                              2
